DETAILED ACTION
Claims 1 - 17 of U.S. Application No. 17046818 filed on 10/12/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2020, and 12/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:
The recitation “the a recess” should read “a recess”  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seat for a sealing element is provided on a shielding element” as required in claim 8, and the limitation “the seat includes a radial shaft seal” as required in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17: the recitation “the brake can be actuated electromagnetically” is indefinite since it does not positively specify that brake is electromagnetically actuated or; creating doubts regarding the claimed structure. 
For examination purposes, the limitation in questions is interpreted as “the brake is actuated electromagnetically”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-2, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being aticipated by Dietz Volker (DE 102015218856; Hereinafter, “Volker”).
Regarding claim 1: Volker discloses an electric motor (2; para [0037]) comprising: an end shield (bearing plate 14; fig. 1); and a sensor (magnetic field sensor 36) for sensing a magnetic field (of encoder magnets 34), wherein the sensor (36) is integrated into (since 36 is within the bearing plate’s axial thickness) the end shield (14) of the electric motor (2).

    PNG
    media_image1.png
    658
    1003
    media_image1.png
    Greyscale

Regarding claim 2/1: Volker the limitations of claim 1 and further discloses that the electric motor has an encoder element (34) connected in a rotationally fixed manner to a shaft (18) of the electric motor, for generating a magnetic field (as 34 is made of permanent magnets) that can be sensed by the sensor (36).
Regarding claim 4/2/1: Volker disclose the limitations of claim 2 and further discloses that the encoder element (34) is arranged (in the axial direction fig. 1, 2), in a direction parallel to an axis (shaft 18) of the electric motor, in a region of the end shield (14).
Regarding claim 12/4/2/1: Volker disclose the limitations of claim 4 and further discloses that the encoder element (34) is arranged between a bearing (23) of the motor supported by the end shield (14) and a shielding element (the right end of the shaft 18, since the shaft material is a shielding material; para [0035], or line # 293).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 9, 14, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 20090284105; Hereinafter, “Miyashita”) in view of Kaul Thomas et al. (DE 102004059181; Hereinafter, “Thomas”).
Regarding claim 1: Miyashita discloses an electric motor (title and fig. 1) comprising: an end shield (3; fig. 1); and a sensor (magnetic sensor 9) for sensing a magnetic field (of encoder magnets 9C).
Miyashita does not disclose that wherein the sensor is integrated into the end shield of the electric motor.
Thomas teaches integrating the sensor (9)(abstract line 3) into the end shield (5) of the electric motor (1, and para [0002]) to achieve miniaturization of the motor (para [0006], last 3 line).

    PNG
    media_image2.png
    604
    777
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have integrated the sensor of the motor of Miyashita into the end shield of the electric motor as taught by Thomas to achieve miniaturization of the motor (para [0006], last 3 line).
Regarding claim 2/1: Miyashita in view of Thomas disclose the limitations of claim 1 and Miyashita further discloses that the electric motor has an encoder element (6a; para [0033])  connected in a rotationally fixed manner to a shaft (25) of the electric motor, for generating a magnetic field (via magnet 9c) that can be sensed by the sensor (detector 9b).
Regarding claim 3/1: Miyashita in view of Thomas disclose the limitations of claim 1 and Miyashita further discloses that wherein the electric motor has a shielding element (43) for magnetic shielding of the sensor (9) against a magnetic field acting externally on the electric motor (such as the magnetic field of coils 31).
Regarding claim 4/2/1: Miyashita in view of Thomas disclose the limitations of claim 2 and Miyashita further discloses that the encoder element (9) is arranged (in the axial direction fig. 1, 2), in a direction parallel to an axis (shaft 25) of the electric motor, in a region of the end shield (3).
Regarding claim 6/1 and 14/6/1: Miyashita in view of Thomas disclose the limitations of claim 2 and Thomas further discloses that the end shield (5) has a recess (having inner surface 13) for receiving the sensor (9) and/or a recess for receiving a cable connected to the sensor; wherein the recess (having inner surface 13) for receiving the sensor (9; fig. 1) and/or the recess for receiving a cable connected to the sensor is set back from a seating surface in a direction parallel to an axis of the electric motor, and/or forms a depression in the seating surface.
Regarding claim 9: Miyashita discloses an electric drive unit (title, and fig. 1) comprising a brake (7) and an electric motor (5) including an end shield (3) and a sensor (9) for sensing a magnetic field (by magnet 9c); wherein a shielding element (43) is arranged between the sensor (9) and the brake (7).
Miyashita does not disclose that wherein the sensor is integrated into the end shield of the electric motor.
Thomas teaches integrating the sensor (9)(abstract line 3) into the end shield (5) of the electric motor (1, and para [0002]) to achieve miniaturization of the motor (para [0006], last 3 line).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have integrated the sensor of the motor of Miyashita into the end shield of the electric motor as taught by Thomas to achieve miniaturization of the motor (para [0006], last 3 line).
Regarding claim 17/9: Miyashita in view of Thomas disclose the limitations of claim 2 and Miyashita further discloses that the brake (7) is actuated electromagnetically (since it is electromagnetic brake; title).
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Kaul or Volker, and in further view of Zens (US 20040012286; Hereinafter, “Zens”).
Regarding claim 5/1, and 13/5/1: Miyashita in view of Thomas or Volker disclose the limitations of claim 1 but does not disclose the end shield has a seating surface for supporting a shielding element in a direction parallel to axis of the electric motor; the seating surface is for taking a mechanical force applied to the shielding element.
Zens discloses that the end shield (25) has a seating surface (annotated fig. 2 below) for supporting a shielding element (37) in a direction parallel (the axial direction) to axis (13) of the electric motor (title); the seating surface is for taking a mechanical force applied to the shielding element (the vibration forces of the shaft acting on the sides of 37).

    PNG
    media_image3.png
    684
    1031
    media_image3.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Miyashita in view of Thomas or Volker with a end shield has a seating surface for supporting a shielding element in a direction parallel to axis of the electric motor; the seating surface is for taking a mechanical force applied to the shielding element as taught by Zens to increase the robustness and therefore the performance reliability of the monitoring system of the electrical motor.
Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Kaul or Volker, and in further view of Johnson et al. (US 20080246357; Hereinafter, “Johnson”).
Regarding claim 7/1, and 15/7/1: Miyashita in view of Thomas or Volker disclose the limitations of claim 1 but does not disclose that the end shield is a cast part; and a recess for receiving a cable, a recess for receiving the sensor and/or a receiver for a strain relief element for the cable are formed into the end shield by casting.
Johnson discloses that the end shield is a cast part (para [0034]); and a recess for receiving a cable, a recess for receiving the sensor (has bottom 13 as seen in Thomas)  and/or a receiver for a strain relief element for the cable are formed into the end shield by casting.
The Examiner notes that however Johnson was provided to teach that having an end shield made by casting (including all its contents such as a recess) is known in the art, the limitation in claim 7 “cast part”, and the limitation “by casting” in claim 15 have not been given any patentable weight since they are product by process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the end shields of the motor of Miyashita in view of Thomas or Volker with the end shield is a cast part; and a recess for receiving a cable, a recess for receiving the sensor and/or a receiver for a strain relief element for the cable are formed into the end shield by casting as taught by Johnson to reduce the cost of making the motor since casting is known for its simplicity and requiring less of a cost.
Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita in view of Kaul or Volker, and in further view of Veeh Michael (DE 102014011228; Hereinafter, “Michael”).
Regarding claim 8/1, and 16/8/1: Miyashita in view of Thomas or Volker disclose the limitations of claim 1 but does not disclose a seat for a sealing element is provided on a shielding element; the seat includes a radial shaft seal.
Michael discloses a seat (annotated fig. 5 below) for a sealing element (46) is provided on a shielding element (16); the seat includes a radial shaft seal (46).

    PNG
    media_image4.png
    345
    573
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Miyashita in view of Thomas or Volker with a seat for a sealing element is provided on a shielding element; the seat includes a radial shaft seal as taught by Michael to protect the sensing system from moisture and debris.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 10/9, “the electric drive unit as claimed in claim 9, wherein a surface of the shielding element that faces toward the brake forms a friction surface of the brake”, in the combination as claimed are neither anticipate nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834